ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Michael Earl Wyatt, appeals from the revocation of his probation. We remanded this cause so that the Circuit Court for Madison County, on the authority of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), could make written findings stating its reasons for revoking the appellant’s probation.
While this cause was pending on remand to the circuit court, the State of Alabama petitioned the Alabama Supreme Court for certiorari review challenging the legality of Morrissey and Gagnon. The Supreme Court dismissed the petition as premature, because this court had not entered a final judgment. Wyatt v. State, 608 So.2d 762 (Ala.1992). However, the Alabama Supreme Court did review the merits of the petition on certiorari review and, relying on Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975), held that written findings must be made by the circuit court. Morrissey; Gagnon.
The Circuit Court for Madison County has complied with our directions and has filed with this court written findings as to that court’s reasons for revoking the appellant’s probation. The findings are sufficient. This judgment in this case is affirmed.
AFFIRMED.
All the Judges concur.